DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 11 is cancelled. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an telephonic interview with Ralph Locher on 5/18/2022 as well as by e-mail of 5/19/2022. E-mail has been appended to allowance, 16088864_101_Amendments.pdf. 
Examiner’s Amendment has been added to solve 101 issues of claims 1 and 10. 
Regarding claim 1
Claim now reads: 
1. (currently amended).  A method for automatically performing an image reconstruction of a biological object, which comprises the steps of:
	acquiring, for different time points t_i, magnetic resonance imaging (MRI) signal data for imaging the biological object, the MRI signal data being acquired using a MRI imaging system and stored in a memory; 
	clustering a set of data using a processor receiving the MRI signal data, wherein the set of data containing at least a part of the MRI signal data acquired and/or data obtained from and/or together with the MRI signal data acquired for each or a part of the different time points t_i, wherein the clustering further comprises:
constructing a matrix C, wherein one dimension T of the matrix C equals a number of the different time points t_i associated to data of a dataset, and wherein at least one other dimension N equals a number of the data of the set of data acquired for every time point t_i, so that with respect to the dimensions T and N, an element Ci,j of the matrix C is a value n_j of one of the data of the dataset acquired at a time point t_i;

performing a similarity clustering of the different time points t_i based on the matrix C, wherein a time point t_i for which the data values are close to data 

values of another time point is grouped with the another time point in order to form clusters, wherein data values of the time point t_i are considered close to the data values of the another time point if their difference is smaller than a threshold value;
 selecting at least one of the clusters and determining for each of the different time points t_i that are part of the at least one cluster all acquired signal data that have been acquired within a predefined temporal threshold with respect to a considered time point t_i from the different time points t_i; 
 performing the image reconstruction of the biological object with previously determined acquired signal data; and
displaying a reconstructed image provided by the processor on a display.

Regarding claim 10
Claim now reads: 
10. (currently amended).  A system for automatically performing image reconstruction of a biological object, the system comprising:
	a memory for storing acquired magnetic resonance imaging (MRI) signal data acquired at different time points t_i;
a MRI imaging machine having coil elements for acquiring the acquired MRI signal data;
	a processor configured for processing the acquired MRI signal data in order to reconstruct an image of the biological object, wherein said processor is configured to:
cluster a set of data, wherein the set of data containing at least a part of the acquired MRI signal data and/or data obtained from and/or together with the acquired MRI signal data for each or a part of the different time points t_i, wherein the clustering further comprises:
constructing a matrix C, wherein one dimension T of the matrix C equals a number of the different time points t_i associated to data of a dataset, and wherein at least one other dimension N equals a number of the data of the set of data acquired for every time point t_i, so that with respect to the dimensions T and N, an element Ci,j of the matrix C is a value n_j of one of the data of the dataset acquired at a time point t_i;
performing a similarity clustering the different time points t_i based on the matrix C, wherein a time point t_i for which the data values are close to data values 

of another time point is grouped with the another time point in order to form clusters, wherein data values of the time point t_i are considered close to the data values of the another time point if their difference is smaller than a threshold value;

 select at least one of the clusters and determining for each of the different time points t_i that are part of the at least one cluster all acquired signal data that have been acquired within a predefined temporal threshold with respect to a considered time point t_i from the different time points t_i; and
 perform the image reconstruction of the biological object with previously determined acquired signal data; and
a display for displaying a reconstructed image provided by said processor.

Allowable Subject Matter
	
Claims 1 - 11 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1,  the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“performing a similarity clustering of the different time points t_i based on the matrix C, a time point t_i for which the data values are close to data values of another time point is grouped with the another time point in order to form clusters, wherein data values of the time point t_i are considered close to the data values of the another time point if their difference is smaller than a threshold value”;

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 9, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 10,  the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“performing a similarity clustering the different time points t_i based on the matrix C, wherein a time point t_i for which the data values are close to data values 

of another time point is grouped with the another time point in order to form clusters, wherein data values of the time point t_i are considered close to the data values of the another time point if their difference is smaller than a threshold value”; 

in combination with the rest of the limitations of the claim. 
d. With respect to claim 11, the claim has been found allowable due to its dependency on claim 10.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852